Ingraham, P. J.
The decision of this court in the several cases of the railroad companies,* disposes of the questions raised in this case in regard to the indebtedness of the company. This case differs from those referred to, in the fact that no valuation of the stock was furnished by the officers of the company.
The commissioners, as in the other cases, valued the stock at its par value, $20,000,000.
The officers of the company objected, and furnished a statement of the property and debts of the company, and thereupon the valuation of the capital stock was reduced one-half, $10,000,000. From this was deducted the value of their real estate $2,091,073, United States bonds held by them, $100,000, and Panama railroad stock held by them amounting to $1,000,000, and the commissioners assessed the value at the balance, $6,808,937.
In regard to the valuation of the stock, the commissioners, not having any sworn evidence before them, were justified in ascertaining such value from other sources, as they do in valuing real estate. In the People agt. Commissioners of Taxes (23 N. Y., 192, 194), Denio, J., says: If it were alleged that this (the nominal capital) did not represent its true value, it would be their duty to look at its market price, and, if necessary, to ascertain the character and worth of the securities in which its funds had been invested. The *343market price of the shares would, ordinarily, furnish a practical test, but either the assessor or the tax-payer would have a right to examine and have an estimate made of the value of the securities.
I may add to this, in addition, it would equally be the duty of the commissioners to consider the indebtedness as reducing the actual value of the stock, and form their estimate on that basis.
The valuation was reduced one-half, a sum much larger than any indebtedness of the company, and there is no ground for supposing the commissioners did not consider such indebtedness in making the assessment.
The only question, therefore, which remains, is whether the company was not entitled to a deduction of the amount of their personal property which was permanently located without the state.
The proof shows that the greater portion of the personal property of the company was permanently located beyond the limits of the state of Hew York; that the ships are used exclusively in the navigation of the Pacific ocean, and never touch at any port in this state.
The proof also shows a large amount of coal for the use of the vessels, also out of this state in a foreign country; also vessels in process of construction abroad, to be used in the Pacific ocean, and that the company is taxed on all its property in California.
I am of the opinion that this property comes within the exemption of the statute. The general law as to taxation declares what shall be the subject of taxation. All lands and all personal estate within this state, whether owned by individuals or corporations, shall be liable to taxation, subject to the exemptions hereinafter specified (1 R. S., 387).
In the case of The People ex rel. Hoyt agt. The Commissioners of Taxes (23 N. Y., 224), the court of appeals construed this statute as not allowing the personal property of an individual in another country to be liable to taxation. *344This rule was, at that time, applied alike to individuals or corporations, and the effect of it was to exempt from taxation all personal property belonging to an individual or to a corporation permanently located out of this state.
That still remains the law of the state; and the personal property of an individual or of a corporation, permanently located abroad, is no more subject to taxation here than the real estate, unless changed by the provisions of the act of 1857, page 1.
This provides that the capital stock of every company liable to taxation, except such part of it as shall have been excepted in the assessment roll, or as shall have been exempted by law, &c., shall be assessed at its actual value and taxed in the same manner as the other personal and real estate of the county. The question naturally arises, what is exempted by law ? The answer is, all property, whether real or personal, having its location out of this state, is not subject to taxation, and is not, therefore, within this statute.
The intent of the legislature to deduct from the valuation the estate of individuals, personal property not within this state, rests on the same foundation as that of real estate abroad. That it was intended to except from the assessment of stock, property not subject to taxation, appears also from the fact that while it directs the stock to be valued, it excepts property that is exempt and provides for the assessment of the .residue; such property is not to be valued as part of the capiital stock of the corporation, nor is there any propriety in such an assessment.
The property owes nothing to the state for protection, while it pays taxes abroad in the country where it is located and used.
In the People agt. Commissioners of Taxes (23 N. Y., 192, 223), Demo, J., says: It would be equally their duty to inquire whether any of this property, into which the capital had been converted, was exempted by law from taxation. Again he says: “ whether such exempt property is found in *345the hands of an individual or in the possession of a corporation taxed upon the actual value of its capital, the rule is the same; the exempt property is to be deducted from the aggregate valuation and the tax imposed upon the residue.”
The only difficulty which suggests itself is, that the commissioners may have omitted to include in their valuation of the stock the value of the property abroad; and, therefore, they should not be required to deduct it now.
The rule in regard to the valuation of property is different from the inquiry as to indebtedness. In the one case the property is valued, in the other the indebtedness diminishes the value.
If the commissioners had not valued the property abroad, they should have so returned the fact. On the contrary they say they ascertained the actual value of the capital stock of the said company to be the sum of $10,000,000, and deducted therefrom the items before mentioned.
From this return no other conclusion can be formed than that the commissioners valued all the property of the corporation in valuing the stock, and made no allowance for exempt property, except what was deducted; in this we think they erred and that the relators are entitled to relief.
It does not, however, follow that the relators are entitled to a deduction from this assessment of the whole amount at which they value the personal property out of the state. The only order that can be made, is to set aside the assessment and refer the same back to the commissioners to correct the assessment by deducting the value of the personal property out of the state, unless the commissioners elect to accept the amount admitted by the relators, in schedule O, to be the sum at which they should be assessed. In that case the assessment will be corrected and affirmed for that amount.
E. L. Fancher and John R. Brady, JJ., concurred.

See Dry Dock & East Broadway R. R. Co., etc., agt. Cunningham, etc., 45 How., p. 458.